Honorable Bert Ford, Administrator
Texas Liquor Control Hoard
Austin, Texas
Dear Sir:          Opinion Ho. O-2668
                   Re: Authority under Texas.Liquor
                        Control Act to issue .medicinal
                        pharmacy permit to a pharmacy
                        which failed to secure renewal
                        of its pharmacy permit until
                        approximately two months after
                        expiration of original permit.
               This will acknowledge receipt of your letter
of August 20, 1940, requesting an opinion from this depart-
ment. It appears from the facts.stated in your letter that
the State Board of ~Pharmacy issued a pharmticypermit to the
Gentry Drug Company, which permit expired of its own terms
on May 31, 1940.; For some reason the Gentry Drug Company
did not seek the renewal of this permit until July 25,
1940, approximately two months after the date of the ex-
piration of the original permit. At this time the full
year's permit fee of $2.00 was pald,.and the State Board
of Pharmacy issued a new permit purporting to be for the
year beginning June 1 and ending May 31, l#l.
               ,Upon this statement of facts, you ask whether
the drug store in uestion is entitled,to receive a medicinal
pharmacy permit un1er the provisions of the Texas Liquor Con-
trol Act.
               Article 666, Section 15, Subsection 18, Vernon's
Penal Code, reads as follows:
                 "Medical Permits. Retail Pharmacists'
            shall be entitled to receive medical permits
            and sell or dispense liquor for medical pur-
            poses only, The holders of such permits are
            authorized to purchase liquor from holders of
            wholesaler's permits in this state. Any
            pharmacy for which a permit is sought must be
                                                                  . -

Honorable Bert'Ford, page 2


    a bona fjde ~pha$macy registered with the
    State Board of Pharmacy; must employ and
    have on duty at all times a registered
    pharmacist and must have been in operation
    as a pharmacy for at least two years In the
    particular political subdivision in which
    a permit is sought."
          When the statute speaks of an operation as @ p,har-
macy for at least two years, it is clear that in leg* ative
contemplation a legal rather than an unlawful operatio,A for
that period of time is contemplated, 'And, as herd in our
Opinion No. O-2244; the statute contemplates that the operation
aa a pharmscy' @hall be for at least two years next preceding
the date on wh$ch the permit is sought.
          Section 17 of Article 4542a, Revised Civil Statutes
of Texas, requires that every person, firm or ,corporationde-
siring to operate a retail pharmacy or drug store in this
state, and every manufactur@r of drugs and medicine, shall
procure'from the State Board of Pharmacy a permit for each
store to be operated, such permit to be Issued annually by
the Board upon a receipt of proper application accompanied by
a fee of $2.00.
         i Under the facts stated, the drug store in question
was operatircg:l'fdr
                   almost two months in v elation of the pro-
visions of Section 17 of Article 4542a,,A evlsed Civil Sta-
tutes of Texas, inthat the original permit had expires and
no renewal permit was issued until almost two months after
the expiration.'of the original permit. During this 'period.
of time, the operation of the Gentry Drug Store was not a
lawful one. While~'itis true that the State Board of Phar-
macy, in issuingthe renewal permit onJuly 25,,sought to
make it effective as of'June 1, preceding, in so,doing the
State Board of Pharmacy exceeded108 authority under the law.
The authority to operate a business afforded by a license
dates from the issuance or delivery of the lib&se or permit.
In the absence of statutory authority therefor, authorities
charged with the duty of issuing licenses for the operation
of certain businesses or professions have no authorit to
make them retroactive in effect. 37 Corpus Juris p.2t 4. We
find no such statutory authority conferred upon the Texas
Board of Pharmacy by the provisions of the Act in question.
          For the reasons above,stated, you are advised that
the Gentry Drug Store is not eligible under the provisions of
Honorable Bert Ford, page 3


Article 666, Section 15, Subsection 18, to receive a medicinal
pharmacy permit.
                                     Yours very truly
                                 ATTORNEYGENERAL. OF TEXAS


                                 By s/ R.,W Fairchild
                                       Rich&d W. Falrchild
                                                 Assistant
APPROVED Aug. 31, 1940
Grover Sellers
First Assistant
Attorney General
RWF:jm:bt